DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-7, 11-12, 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al (US 2019/0319762 A1, Foreign Priority: December 26, 2016).

	Regarding claim 1, Zhang ‘762 discloses a terminal apparatus (fig. 1-fig. 3, fig. 9-10, see, fig. 8, Terminal 400 which includes sending unit 401, receiving unit 402/transceiver 520 which are coupled to a processing unit 403/processor and memory 5030, section 0076-0079) in a wireless communication system (fig. 1, wireless communication system which is  made up of Network device 10/base station/eNodeB 10, and  Terminals 22, 23, section 0043, section 0076-0079), the apparatus (fig. 8-9, terminal 400) comprising: at least one transceiver (fig. 8, fig. 9, see, Transceiver 520 coupled to processor  and memory, section 043, 0076-0079);  and at least one processor (fig. 9-10, see, fig. 8, Terminal 400 which includes sending unit 401, receiving unit 402/transceiver 520 which are coupled to a processing unit 403/processor and memory 5030, section 0076-0079 operatively coupled to the at least one transceiver (fig. 9-10, see, fig. 8, Terminal 400 which includes sending unit 401, receiving unit 402/transceiver 520 which are coupled to a processing unit 403/processor and memory 5030, section 0076-0079), wherein the at least one processor (fig. 8, fig. 9, see, Transceiver 520 coupled to processor  and memory, section 043, 0076-0079) is configured to: receive control information for grant-free communication (fig. 2 to fig. 3, Configuration information ID and Grant-Free transmission resource information to the terminal, section 0046-0053, 0018-0021)  from a base station (fig. 1. Fig. 2 to fig. 3, network device 10 which transmits configuration ID to the terminal, Grant-Free transmission resource information, section 0046-0053), generate a reference signal (see, determined pilot, time-frequency resource sent by the terminal, which includes Pilot ID, data on the grant-free transmission resource to the network device, section 0046-0053) by using one sequence among sequences (see, pilot sequences in relation grant-free data sending attributes, section 0067) included in sequence set information for the reference signal (see, selected pilot sequence, attribute parameter groups, time-frequency location of a pilot, section 0018-0021, 0046-0053) included in the control information (see, determined pilot sequence information, selected  group parameters from the downlink control information, section 0054), and transmit the reference signal and a data signal to the base station by using grant-free resource region information (see, time-frequency resource locations to indicate sending attributes for sending grant-free data, section 0053-0054, 0055, 0063-grant free transmission region)  included in the control information (see, determined pilot, time-frequency resource sent by the terminal, which includes Pilot ID, data on the grant-free transmission resource to the network device, section 0046-0053), and wherein the one sequence is used to allow the base station to see, the network device which detects the pilot, the ID and the data from the terminal, section 0021,  0046-0054).
 
	Regarding claim 2, Zhang ‘762 discloses the apparatus (fig. 1-fig. 3, fig. 9-10, see, fig. 8, Terminal 400 which includes sending unit 401, receiving unit 402/transceiver 520 which are coupled to a processing unit 403/processor and memory 5030, section 0076-0079), wherein the control information includes at least one of sequence set information of the reference signal (see, pilot sequence associated with configuration information sent by the network device, section 0018-0021, 0046-0053) an IDentification (ID) of the terminal in a cell, transmission repetition count information, Modulation and Coding Scheme (MCS) information (See, the terminal ID on grant-free transmission MCS, section 0046-0053), subcarrier spacing information, subcarrier count information, and the grant-free resource region information (see, time-frequency resource locations to indicate sending attributes for sending grant-free data, section 0053-0054, 0055, 0063-grant free transmission region).
 
	Regarding claim 6, Zhang ‘762 discloses a base station apparatus (fig. 1, fig. 11to fig. 12, network device/base station 10 which includes sending unit 701, receiving unit 702/transceiver 820 coupled to processor 810, memory 830, section 0083-0087)  in a wireless communication system (fig. 1, wireless communication system which is  made up of Network device 10/base station/eNodeB 10, and  Terminals 22, 23, section 0043, section 0076-0079), the apparatus (fig. 1, fig. 11-fig. 12, network device 10) comprising: at least one transceiver (fig. 11-fig. 12, transceiver 820 which includes a receiver 821, transmitter 822, section 0083-0084);  and at least one processor (fig. 11-fig. 12, processor 820 which is coupled to the transceiver 820, section 083-0084) operatively coupled to the at least one transceiver (fig. 11-fig. 12, processor 820 which is coupled to the transceiver 820, section 083-0084), wherein the at least one processor is configured to transmit control (see, the network device 10 which sends configuration data/grant-free resource information/ configuration information ID/control information in relation to grant-free transmission resource to a terminal, section 0083) to a terminal (fig. 1 to fig. 4, terminal which receives configuration from a network device/base station which transmits configuration information ID/control information in relation to grant-free transmission resource, section 0046-0053, 0018-0021), receive a reference signal (fig. 11 to fig. 12,  the network device which receives grant-free pilot from a terminal, section 0081-0083) and a data signal through a resource for the grant-free communication from the terminal (see, grant-free data via grant-free transmission resource, section 0083-0087), and decode the reference signal and the data signal upon identifying the terminal on the basis of the reference signal (see, determined pilot from a pilot set, time-frequency resource sent by the terminal, which includes Pilot ID, data on the grant-free transmission resource to the network device, section 0046-0053), and wherein the reference signal is generated by using the sequence among sequences (see, pilot sequences in relation grant-free data sending attributes, section 0063, 0067)  included in sequence set information for the reference signal included in the control information (see, determined pilot from pilot set, time-frequency resource sent by the terminal, which includes Pilot ID, data on the grant-free transmission resource to the network device, section 0046-0053). 

	Regarding claim 7, Zhang ‘762 discloses the apparatus (fig. 1, fig. 11to fig. 12, network device/base station 10 which includes sending unit 701, receiving unit 702/transceiver 820 coupled to processor 810, memory 830, section 0083-0087), wherein the control information includes at least one of sequence set information of the reference signal (see, pilot sequence associated with configuration information sent by the network device, section 0018-0021, 0046-0053), an IDentification (ID) of the terminal in a cell, See, the terminal ID on grant-free transmission MCS, section 0046-0053), subcarrier spacing information, subcarrier count information, and the grant-free resource region information (see, time-frequency resource locations to indicate sending attributes for sending grant-free data, section 0053-0054, 0055, 0063-grant free transmission region).
 	
	Regarding claim 11, Zhang ‘762 discloses a method (see, the terminal that determines, maps pilot sequence in a location of grant-free transmission resource block, section 0008, 0018-0021) performed by terminal (fig. 1-fig. 3, fig. 9-10, see, fig. 8, Terminal 400 which includes sending unit 401, receiving unit 402/transceiver 520 which are coupled to a processing unit 403/processor and memory 5030, section 0076-0079) in a wireless communication system (fig. 1, wireless communication system which is  made up of Network device 10/base station/eNodeB 10, Terminals 22, 23, section 0043, section 0076-0079), the method (see, the terminal that determines, maps pilot sequence in a location of grant-free transmission resource block, section 0008, 0018-0021) comprising: receiving control information for grant-free communication from a base station (fig. 1, fig. 2 to fig. 3, network device/base station which transmits configuration information ID/control information in relation to grant-free transmission resource, section 0046-0053, 0018-0021);  generating a reference signal (see, determined pilot, time-frequency resource sent by the terminal, which includes Pilot ID, data on the grant-free transmission resource to the network device, section 0046-0053) by using one sequence among sequences (see, pilot sequences in relation grant-free data sending attributes, section 0067) included in sequence set information (see, selected pilot sequence, attribute parameter groups, time-frequency location of a pilot, section 0018-0021, 0046-0053)  for the reference signal included in the control information (see, determined pilot sequence information, selected  group parameters from the downlink control information, section 0054);  and transmitting see, time-frequency resource locations to indicate sending attributes for sending grant-free data, section 0053-0054, 0055, 0063-grant free transmission region)
 included in the control information (see, determined pilot, time-frequency resource sent by the terminal, which includes Pilot ID, data on the grant-free transmission resource to the network device, section 0046-0053), wherein the one sequence is used to allow the base station to identify the terminal (see, the network device which detects the pilot, the ID and the data from the terminal, section 0021, 0046-0054).
 
 	Regarding claim 12, Zhang ‘762 discloses the method, wherein the control information includes at least one of sequence set information of the reference signal (see, pilot sequence associated with configuration information sent by the network device, section 0018-0021, 0046-0053), an IDentification (ID) of the terminal in a cell, transmission repetition count information, Modulation and Coding Scheme (MCS) information (See, the terminal ID on grant-free transmission MCS, section 0046-0053), subcarrier spacing information, subcarrier count information, and the grant-free resource region information (see, time-frequency resource locations to indicate sending attributes for sending grant-free data, section 0053-0054, 0055, 0063-grant free transmission region).
  
	Regarding claim 16, Zhang ‘762 discloses a method performed by base station (fig. 1, fig. 11to fig. 12, network device/base station 10 which includes sending unit 701, receiving unit 702/transceiver 820 coupled to processor 810, memory 830, section 0083-0087) in a wireless communication system (fig. 1, wireless communication system which is  made up of Network device 10/base station/eNodeB 10, Terminals 22, 23, section 0043, section 0076-0079), the method (see, the network device which send configuration data/grant-free resource information to a terminal, section 0083) comprising: transmitting  (see, the network device 10 which sends configuration data/grant-free resource information/ configuration information ID/control information in relation to grant-free transmission resource to a terminal, section 0083) to a terminal (fig. 1 to fig. 4, terminal which receives configuration from a network device/base station which transmits configuration information ID/control information in relation to grant-free transmission resource, section 0046-0053, 0018-0021), receive a reference signal (fig. 11 to fig. 12,  the network device which receives grant-free pilot from a terminal, section 0081-0083) and a data signal through a resource for the grant-free communication from the terminal (see, grant-free data via grant-free transmission resource, section 0083-0087)  and decoding the reference signal and the data signal upon identifying the terminal on the basis of the reference signal (see, determined pilot from a pilot set, time-frequency resource sent by the terminal, which includes Pilot ID, data on the grant-free transmission resource to the network device, section 0046-0053), wherein the reference signal is generated by using the sequence among sequences included in sequence set (see, pilot sequences in relation grant-free data sending attributes, section 0063, 0067) information for the reference signal included in the control information (see, determined pilot from pilot set, time-frequency resource sent by the terminal, which includes Pilot ID, data on the grant-free transmission resource to the network device, section 0046-0053). 
 
	Regarding claim 17, Zhang ‘762 discloses the method, wherein the control information includes at least one of sequence set information of the reference signal (see, pilot sequence associated with configuration information sent by the network device, section 0018-0021, 0046-0053), an IDentification (ID) of the terminal in a cell, transmission repetition count information, Modulation and Coding Scheme (MCS) information (See, the terminal ID on grant-free transmission MCS, section 0046-0053), subcarrier spacing information, subcarrier see, time-frequency resource locations to indicate sending attributes for sending grant-free data, section 0053-0054, 0055, 0063-grant free transmission region).
  
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 3,  8, 13, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang #1 et al (US 2019/0319762 A1, Foreign Priority: December 26, 2016) in view of  CAO et al (US 2018/0295651 A1, Provisional No. 62/482,671, filed on April 6, 2017).
Zhang ‘762 discloses all the claim limitations but fails to explicitly teach: Regarding claim 3, the apparatus of claim 1, wherein the at least one processor is configured to transmit a random access preamble to the base station, receive a random access response from the base station, transmit a Radio Resource Control (RRC) request to the base station, and receive control information for the grant-free communication in response to the RRC request.
	Regarding claim 8, the apparatus of claim 6, wherein the at least one processor is configured to receive a random access preamble from the terminal, transmit a random access 
response to the terminal, receive a Radio Resource Control (RRC) request from the terminal;  and transmit control information for the grant-free communication in response to the RRC request.
	Regarding claim 13, the method of claim 11, wherein the receiving control information for grant-free communication further comprise: transmitting a random access preamble to the base station; receiving a random access response from the base station; transmitting a Radio Resource Control (RRC) request to the base station; and receiving control information for the grant-free communication in response to the RRC request.

	Regarding claim 18, the method, further comprising: receiving a random access preamble from the terminal; transmitting a random access response to the terminal; receiving a Radio Resource Control (RRC) request from the terminal; and transmitting control information for the grant-free communication in response to the RRC request. 


 CAO ‘651 from a similar field of endeavor discloses: : Regarding claims 3, 13, the apparatus/method, wherein the at least one processor is configured to transmit a random access preamble to the base station (see, for initial access, the UE transmits RACH preamble to the base station, section 008, 0061-0062), receive a random access response from the base station (see, the base station selects the resource/resources to be used for the UE, and sends the uplink resource via RRC to the UE, section 0061-0063) transmit a Radio Resource Control (RRC) request to the base station (See, the UE that sends request (SR) via RRC, section 0110), and receive control information for the grant-free communication in response to the RRC request (see, the base station  configures the Grant-Free resource for the UE based on SR transmission, section 0110-0012).
In view of the above, it would obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the flexible method and system for configuring Grant-Free resources and selection of UL resources based on scheduling request (SR) as taught by CAO into the wireless method and apparatus for mapping determined pilot set to Grant-Free resources of Zhang ‘762.  The motivation would have been to provide efficient utilization of network resources (section 0030).

Regarding claims 8, 18, the apparatus of claim 6, wherein the at least one processor is configured to receive a random access preamble from the terminal (see, for initial access, the UE transmits RACH preamble to the base station, section 008, 0061-0062), transmit a random access response to the terminal (see, the base station selects the resource/resources to be used for the UE, and sends the uplink resource via RRC to the UE, section 0061-0063), receive a Radio Resource Control (RRC) request from the terminal (See, the UE that sends request (SR) via RRC, section 0110);  and transmit control see, the base station  configures the Grant-Free resource for the UE based on SR transmission, section 0110-0012).
In view of the above, it would obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the flexible method and system for configuring Grant-Free resources and selection of UL resources based on scheduling request (SR) as taught by CAO into the wireless method and apparatus for mapping determined pilot set to Grant-Free resources of Zhang ‘762.  The motivation would have been to provide efficient utilization of network resources (section 0030).

10.	Claims 4, 9, 14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang #1 et al (US 2019/0319762 A1, Foreign Priority: December 26, 2016) in view of Um et al (US 2013/0315342 A1).
	Regarding claims 4, 9, 14, 19, Zhang ‘762 discloses the apparatus, wherein one sequence of the reference signal includes a first sequence (see, pilot sequence R1, section 0062-0063) and a second sequence (see, pilot sequence R2, section 0062-0063, see, pilot sequences/pilot sequence set, section 0054-0055), but fails to explicitly teach: wherein a length of the first sequence is equal to the number of first sequences, and wherein a length of the second sequence is greater than the number of second sequences	
	However, Um ‘342 from a similar field of endeavor discloses: wherein a length of the first sequence (see, first preamble sequence, section 0006, 0016, 0018) is equal to the number of first sequences (see, the short preamble that is configured with nine repetitions of the first sequence, and having length of 1, section 0048, 0094), and wherein a length of the second sequence (section 0008, 0016, 0018-second preamble sequence) is greater than the number of second sequences (see, the long preamble with two times repetitions of a second sequence and a length of two, section 0047-0050, 0053, 0095).
.

11.	 Claims 5, 10, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang #1 et al (US 2019/0319762 A1, Foreign Priority: December 26, 2016) in view of YI et al (US 2016/0142981 A1, IDS).
	Zhang ‘762 discloses all the claim limitations but fails to explicitly teach: Regarding claims 5, 10, 15, 20, the apparatus of claim 2, wherein the at least one processor is configured to receive an initial access request from the base station and transmit an initial access response to the base station, and wherein transmission power of the initial access request is used to determine the transmission repetition count and the MCS level for the terminal by the base station. 
	However, YI ‘981 from a similar field of endeavor discloses: Regarding claims 5, 10, 15, 20, the apparatus (fig. 9, base station wireless coupled to the UE,  RACH procedure, section 0211-0221), wherein the at least one processor is configured to receive an initial access request from the base station (section 0214-0215-detecting of RACH preamble on the RCH channel from the base station/eNB) and transmit an initial access response to the base station (noted: RACH procedure implicitly involves RACH response in reply to RACH or initial access, section 0214), and wherein transmission power of the initial access request is used to determine the transmission repetition count and the MCS level for the terminal by the base station (noted: MCS, power level and the number of repetition that is related as the MCS level gets higher, the power level is increased, section 0167).
.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CAO et al (US 20180199359 A1) discloses methods and system for UL grant-free transmissions using received RRC or downlink control information ( section 0009-0015, 0027, 0036, 0084-0097+), and  the UE obtains the UL transmission resources/grant-free resources via RRC (section 0144-0147, 0299-0301). 
Kim et al (US 2019/0150190 A1) discloses method and apparatus for configuring grant-free scheduling/grant-free resource via a time region of the RACH resource (Section 0145-0147+)
Matsumura et al (US 2020/0008204 A1) discloses method and device for configuring grant-free resources that are related reference signals and the reference signals are related to sequence lengths (fig. 8, fig. 11, section 0065-0088).

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571) 270-3123.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473